Case 2:17-cr-20543-BAF-APP ECF No. 68, PageID.463 Filed 11/23/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                             Criminal No. 17-CR-20543

vs.                                                           HON. BERNARD A. FRIEDMAN

MICHAEL JEROME PETTWAY,

      Defendant.
_____________________________/

                      OPINION AND ORDER DENYING DEFENDANT’S
                        MOTION FOR COMPASSIONATE RELEASE

                 This matter is presently before the Court on defendant’s motion for compassionate

release [docket entry 54]. The government has filed a response in opposition. Defendant has not

replied, and the time for him to do so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court

shall decide this motion without a hearing. For the reasons stated below, the Court shall deny the

motion.

                 Defendant, a detainee at FCI Milan in Milan, Michigan, seeks compassionate release

under 18 U.S.C. § 3582(c)(1)(A)1 because he suffers from asthma and obesity, with a BMI of 37.


       1
           Section 3582(c) states in relevant part:

                 Modification of an Imposed Term of Imprisonment.—The court
                 may not modify a term of imprisonment once it has been imposed
                 except that—

                 (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
                 warden of the defendant’s facility, whichever is earlier, may reduce
Case 2:17-cr-20543-BAF-APP ECF No. 68, PageID.464 Filed 11/23/20 Page 2 of 6




Def.’s Mot. at 7-9. Due to these health conditions, defendant fears for his health if he were to

contract the coronavirus. Id. Defendant also points to allegedly inadequate protective measures at

FCI Milan. Id. at 11-12. The government opposes the motion on the grounds that, due to petitioner’s

criminal history and time served to date, he does not fall within the narrow category of individuals

eligible for compassionate release under § 3582(c)(1)(A), nor would his release be advisable under

the factors in 18 U.S.C. § 3553(a). Pl.’s Resp. at 18, 20, 22.

               This Court has summarized the legal standards applicable to this motion as follows:

               The compassionate release statute allows the Court to modify a
               defendant’s term of imprisonment if: (1) he fully exhausts all
               administrative remedies; (2) he shows both “extraordinary and
               compelling reasons warrant such a reduction [or release]” and that the
               reduction or release is consistent with” the Sentencing Commission’s
               policy statements; (3) he is not a danger to any other person or the
               community; and (4) the factors in 18 U.S.C. § 3553(a) support the
               reduction or release to the extent they are applicable. See 18 U.S.C.
               § 3582(c)(1)(A)(i); United States Sentencing Guidelines Manual
               (“USSG”) § 1B1.13 cmt. n.1; United States v. Austin, No. 15-20609,
               2020 WL 2507622, at *1 (E.D. Mich. May 15, 2020).

                                             *   *    *

               Section 1B1.13 of the Sentencing Guidelines is the “applicable policy
               statement” with which the Court must comply when considering a
               request for compassionate release. Section 1B1.13 explains that a
               defendant must “not [be] a danger to the safety of any other person or
               to the community” under 18 U.S.C. § 3142(g) and must fit within at
               least one of the following four categories of “extraordinary and
               compelling reasons”: (1) the defendant’s medical condition; (2) the


               the term of imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not exceed
               the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that
               they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction
               ....

                                                 2
Case 2:17-cr-20543-BAF-APP ECF No. 68, PageID.465 Filed 11/23/20 Page 3 of 6




               defendant’s age; (3) the defendant’s family circumstances; and (4)
               other reasons as determined by the BOP. USSG § 1B1.13 cmt. n.1;
               Austin, 2020 WL 2507622, at *1.

United States v. Wingo, No. 15-20450, 2020 WL 4676388, at *1-2 (E.D. Mich. Aug. 12, 2020).

               The Court has considered these factors and concludes that compassionate release

would not be appropriate in this case. First, the Court is aware that petitioner’s underlying health

conditions – asthma and obesity – increase his risk of severe illness from COVID-19, according to

the Centers for Disease Control and Prevention. See https://www.cdc.gov/coronavirus/ (last visited

Nov. 19, 2020). However, defendant has not shown that his risk of exposure at FCI Milan is

unacceptably high. The Bureau of Prisons (“BOP”) currently reports that only one inmate at FCI

Milan is infected. See https://www.bop.gov/coronavirus (last visited Nov. 19, 2020). In its response

brief, the government notes that the BOP has taken significant steps to minimize the spread of the

virus at all BOP facilities and that, since the start of the pandemic, it has reduced the prison

population by granting home confinement to at least 7,822 inmates nationwide – a number that

continues to increase. See https://www.bop.gov/coronavirus/faq.jsp (last visited Nov. 19, 2020).

The Sixth Circuit has acknowledged these efforts. See Wilson v. Williams, 961 F.3d 829, 841

(6th Cir. 2020).

               This Court has stated that “[a] generalized risk of contracting COVID-19, or

potentially developing the more severe symptoms associated with it, are not the type of

‘extraordinary and compelling reasons’ that justify compassionate release.” United States v.

Gordon, No. CR 11-20752, 2020 WL 4381948, at *4 (E.D. Mich. July 31, 2020). See also United

States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020)

(“[S]peculation as to whether COVID-19 will spread through Defendant’s detention facility, ...

whether Defendant will contract COVID-19, and whether he will develop serious complications

                                                 3
Case 2:17-cr-20543-BAF-APP ECF No. 68, PageID.466 Filed 11/23/20 Page 4 of 6




does not justify the extreme remedy of compassionate release.”).

               Additionally, defendant’s extensive criminal history, and the seriousness of the

offenses for which he was sentenced in this case, demonstrate that he would be a danger to the

community if released. Section 3582(c)(1)(A) specifically limits compassionate release to

defendants who are “not a danger to any other person or the community.” USSG § 1B1.13(2).

“An evaluation of dangerousness in this context requires a comprehensive view of community

safety – a broader construction than the mere danger of physical violence.” United States v.

Smith, No. 14-cr-20814, 2020 WL 5071176, at *2 (E.D. Mich. Aug. 26, 2020) (internal

quotations and citations omitted). The Court sentenced defendant on November 7, 2018, to a

120-month prison term, pursuant to a Rule 11 Plea Agreement wherein defendant pled guilty to

the following six counts: four counts of possession of controlled substance with intent to

distribute in violation of 21 U.S.C. § 841; one count of possession of a firearm in furtherance of

a controlled substance distribution offense in violation of 18 U.S.C. § 924(c); and one count of

possession of firearm and ammunition by convicted felon in violation of 18 U.S.C. § 922(g)(1).2


       2
        The factual basis for defendant’s guilty plea is set forth in the plea agreement at
paragraph 1C as follows:

                      On or about June 29, 2017, the FBI assisted the Westland
               Police Department in connection with the search of a house at 7765
               Rosemont in the city of Detroit. Information obtained by the
               Westland Police revealed that illegal narcotics including cocaine
               and heroin were being sold from the house.
                      Upon approaching the house, defendant Jerome Pettway
               was located on the front porch. He was taken into custody and his
               house was searched. Taken from Mr. Pettway personally was
               $354.00, 2 cellular telephones and a plastic bag containing crack
               cocaine and heroin. The search of the house resulted in the
               recovery of a box of Suboxone strips, crack cocaine, powder
               cocaine, and the following firearms: 1 Bushmaster AR-15 semi-
               automatic rifle, serial number ARG600471 that was previously

                                                4
Case 2:17-cr-20543-BAF-APP ECF No. 68, PageID.467 Filed 11/23/20 Page 5 of 6




This Court has previously held that a defendant, though not charged with a violent offense, may

still be deemed a danger to the community based on drug trafficking and gun possession charges.

See United States v. Knight, No. 15-cr-20283, 2020 WL 2055987, at *3 (E.D. Mich. June 9,

2020).

               Finally, the Sixth Circuit has “repeatedly recognized that district courts may deny

relief under the § 3553(a) factors even if ‘extraordinary and compelling’ reasons would otherwise

justify relief.” United States v. Ruffin, __ F.3d__, 2020 WL 6268582, at *12 (6th Cir. Oct. 21,

2020). In the present case, even assuming plaintiff has shown that the pandemic and his medical

conditions constitute extraordinary and compelling circumstances under § 3582(c)(1)(A)(i), the

Court finds that compassionate release would be inappropriate. Defendant was sentenced in

November 2018, and therefore has served just two years of his ten-year sentence. The Sixth

Circuit has noted that the amount of time served, relative to a defendant’s sentence, is something

the Court may consider in deciding a motion for compassionate release, as it relates to the §

3553(a) factors of reflecting the seriousness of the offense, promoting respect for the law, and

providing just punishment for the offense. See United States v. Kincaid, 805 F. App’x 394, 395



               stolen from the true owner; [1] Winchester .12 gauge shotgun with
               a barrel length of less than 18 inches, bearing serial number
               L849012; and 1 Browning semi-automatic handgun, serial number
               725654. Law enforcement also recovered related ammunition, gun
               magazines, an additional $3247.50 and digital scales. Mr. Pettway
               possessed the controlled substances with intent to sell or deliver
               them to other people. Additionally, Mr. Pettway possessed the
               firearms to protect himself, the house on Rosemont and the drugs
               and money generated from drug sales.
                       At the time of the search, Pettway had previously been
               convicted of a felony offense. The crack cocaine that was seized
               weighed in excess of 28 grams and the firearms in Mr. Pettway’s
               possession had been manufactured outside of the state of Michigan.

                                                5
Case 2:17-cr-20543-BAF-APP ECF No. 68, PageID.468 Filed 11/23/20 Page 6 of 6




(6th Cir. 2020). In the present case, the Court finds that releasing defendant after he has served

only twenty percent of his sentence would undermine each of these important sentencing

objectives. Accordingly,



                 IT IS ORDERED that defendant’s motion for compassionate release is denied.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: November 23, 2020                            Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 23, 2020.

 Michael Jerome Pettway #55989-039                   s/Johnetta M. Curry-Williams
 Milan Federal Correctional Institution              Case Manager
 Inmate Mail/Parcels
 P.O. Box 1000
 Milan, MI 48160




                                                       6
